Exhibit 10.1




RETIREMENT AND TRANSITION AGREEMENT




Rush Enterprises, Inc. (the “Company”) and W. Marvin Rush (“Marvin Rush”) agree
as follows:




1.     Retirement; Chairman Emeritus Position. Subject to the other terms and
conditions of this Agreement, Marvin Rush desires to retire from the Company,
and the Company desires to accept such retirement. Marvin Rush’s retirement date
and last day of employment and service as an executive officer of the Company,
and as an employee and/or director of all subsidiaries and affiliates of the
Company, is May 20, 2013 (the “Retirement-Transition Date”). As of the
Retirement-Transition Date, the Board of Directors of the Company (the “Board”)
will give Marvin Rush the newly created honorary title of “Chairman Emeritus.”
As Chairman Emeritus, Marvin Rush will serve at the pleasure of the Board and
will not be entitled to receive any retainer or other compensation for his
services to the Board as Chairman Emeritus; provided, however, for so long as
Marvin Rush serves as a director of the Company, he will be entitled to receive
compensation that is commensurate with that received by the Company’s other
non-management directors, as such compensation may be adjusted from time to
time; provided further that for the remainder of 2013 Marvin Rush will only be
entitled to the following director compensation: (i) a pro rata retainer for the
period June 1, 2013 to December 31, 2013 of $17,500, which amount will be paid
by the Company to Marvin Rush in lump sum on June 1, 2013, (ii) the personal use
of a new Company-owned vehicle (the value of which may not exceed $75,000) or,
alternatively, at Marvin Rush’s election, a $1,500 monthly car allowance, and
(iii) automobile insurance under the Company’s fleet insurance policy for the
Company-owned automobile used by Marvin Rush or the automobile Marvin Rush uses
in place of a Company-owned vehicle. For the avoidance of doubt, Marvin Rush
will not be entitled to any stock awards for his service on the Board for the
remainder of 2013.




2.     Retirement-Transition Consideration. In consideration for Marvin Rush
signing this Retirement and Transition Agreement (this “Agreement”) and
complying with the promises made herein, the Company will provide the following
payments and benefits:

 

a.     Retirement Pay. Marvin Rush will be entitled to cash severance of Eight
Million Dollars and no/100 cents ($8,000,000.00) (the “Retirement Pay”). The
Retirement Pay will be paid to Marvin Rush by the Company as follows: (i) a
payment of $7,200,000 on June 1, 2013 and (ii) the remaining balance of the
Retirement Pay will be paid in four equal installments of $200,000 on each of
June 1, 2014, June 1, 2015, June 1, 2016 and June 1, 2017. In the event of
Marvin Rush’s death prior to June 1, 2017, (1) the Company will remit any
remaining unpaid Retirement Pay payments as they become due to Marvin Rush’s
estate or other beneficiary he has during his lifetime directed the Company in
writing to pay such payments, or otherwise directed by the appropriate probate
court upon evidence reasonably satisfactory to the Company as to the proper
party to receive such payments, and (2) all other payments and benefits provided
for in this Agreement will terminate without any further consideration being
paid to Marvin Rush or his estate, beneficiaries, heirs, or legal
representatives.

 

b.     Health Insurance. Marvin Rush may elect to continue participating in the
group health plan sponsored by the Company at the same benefit levels as are
available for executive level employees, including spousal and dependent
coverage, at the Company’s expense until the earlier of (i) forty-eight (48)
months following the Retirement-Transition Date, or, if such coverage cannot be
provided by the group health plan sponsored by the Company or under applicable
law, the Company will reimburse Marvin Rush and/or any spouse or dependents that
elects COBRA coverage under the Company’s group health plan for the full amount
of any COBRA premiums paid during the 48-month period, subject to the rules
regarding such reimbursements under Section 409A of the Internal Revenue Code of
1986, and the regulations and guidance promulgated thereunder (“Section 409A”)
or (ii) Marvin Rush’s death. This continuation coverage shall be in lieu of
coverage under COBRA.

 

c.     Company Aircraft. For a period of four (4) years following the
Retirement-Transition Date, Marvin Rush will be permitted to use (at no cost to
Marvin Rush, other than any income tax obligations as set forth below) the
Company’s owned or leased aircraft for personal travel for up to sixty (60)
hours per year (determined based on the anniversary of the Retirement-Transition
Date), provided that the request for use of the aircraft is made reasonably in
advance and subject to the Company’s reasonable discretion based on the
Company’s anticipated aircraft needs. Up to fifteen (15) unused hours per year
(determined based on the anniversary of the Retirement-Transition Date) may be
rolled over to the next year; provided that all hours must be used prior to the
expiration of the four-year anniversary of the Retirement-Transition Date. For
the avoidance of doubt, under no circumstances may Marvin Rush use the Company’s
owned or leased aircraft for personal travel more than seventy-five (75) hours
in any year (determined based on the anniversary of the Retirement-Transition
Date). Marvin Rush’s use of the Company’s owned or leased aircraft will be
subject to reasonable rules of use adopted by the Company from time to time
during such period generally applicable to the Company’s executive officers. If
during such four-year period the Company no longer owns or leases any aircraft,
Marvin Rush’s rights, and the Company’s obligations, under this paragraph will
terminate without any further consideration being paid to Marvin Rush. Marvin
Rush will not be charged for the air travel benefits provided to him pursuant to
this paragraph, but Marvin Rush hereby agrees and understands that such benefits
may be taxable to him and that any such taxes will be his personal obligation.

 

 
 

--------------------------------------------------------------------------------

 

 


d.     Company Ranch. For a period of four (4) years following the
Retirement-Transition Date, Marvin Rush will be permitted to use the Company’s
ranch for personal use for up to fifteen (15) days per year (determined based on
the anniversary of the Retirement-Transition Date), on a basis consistent with
prior practices of Marvin Rush and the Company concerning his use of the ranch,
provided that the ranch is available for use as requested, such availability not
to be unreasonably restricted. Marvin Rush’s use of the Company’s ranch will be
subject to reasonable rules of use adopted by the Company from time to time
during such period generally applicable to the Company’s executive officers. If
during such four-year period the Company no longer owns a ranch, Marvin Rush’s
rights, and the Company’s obligations, under this paragraph will terminate
without any further consideration being paid to Marvin Rush. Marvin Rush will
not be charged for the use of the Company’s ranch provided to him pursuant to
this paragraph, but Marvin Rush hereby agrees and understands that such benefits
may be taxable to him and that any such taxes will be his personal obligation.

 

e.     Life Insurance Policies. For a period of four (4) years following the
Retirement-Transition Date, the Company will continue to pay the premiums on
Marvin Rush’s term life insurance policies that are maintained through NADA
Insurance, Account Number 41024.

 

f.     Certain Personnel. For a period of four (4) years following the
Retirement-Transition Date, certain employees of the Company who currently
perform personal services exclusively for Marvin Rush (or any replacements for
such employees) may continue to perform such services, but all costs related to
these employees and their replacements (including, without limitation, (i)
salaries, (ii) employment taxes, (iii) health insurance premiums, and (iv)
claims, costs and out-of-pockets expenses incurred under the Company’s medical
and worker’s compensation self-insurance program) will be reimbursed by Marvin
Rush to the Company on a monthly basis.

 

g.     Equity Awards. Effective as of the Effective Date, the Company will vest
all of Marvin Rush’s outstanding stock options, restricted stock awards, and
restricted stock units (“RSUs”) that are unvested as of the Effective Date.
Under the terms of various award agreements pursuant to which such options were
granted, such options will remain exercisable following the
Retirement-Transition Date for the respective periods specified in such award
agreements. All shares payable upon settlement of the restricted stock awards
and RSUs shall be delivered (including through a certificateless book-entry
issuance) as soon as administratively practicable after the Effective Date, but
in all cases, no later than thirty (30) days following the Effective Date.
Unless, prior to the Effective Date, Marvin Rush delivers a check to the Company
sufficient to satisfy required tax withholding, the Company shall withhold and
sell a number of shares having a market value equal to the minimum amount of
taxes required to be withheld.

 

h.     Certain Property. Marvin Rush may retain the security, telecommunications
and computer equipment (collectively, the “Equipment”) at Marvin Rush’s personal
residence; and so long as Marvin Rush serves on the Board, the Company agrees
that any expenses, costs, charges or other amounts related to the maintenance,
repair, continued service, or replacement of the Equipment will be paid by the
Company.

 

i.     Office Space and Administrative Support. For a period of four (4) years
following the Retirement-Transition Date, the Company will provide Marvin Rush
(i) a comparable office located at 555 IH-35 South, New Braunfels, Texas 78130
and (ii) use of an administrative assistant, who will provide Marvin Rush
support consistent with his current level of needs.

 

All of the remuneration described above in this Section 2 will be subject to
lawful deductions and withholding for taxes and benefits. Notwithstanding any
other provision in this Agreement to the contrary, the payments and benefits set
forth in this Section 2 are also expressly conditioned upon Marvin Rush’s
continuing compliance with the covenants set forth in this Agreement, including,
without limitation, Section 8 below and Exhibit A hereto.

 

 
 

--------------------------------------------------------------------------------

 

 


It is agreed and understood by the parties that following the
Retirement-Transition Date, Marvin Rush will not be entitled to any
compensation, severance, benefits, perquisites, or other payments other than (i)
those payments and benefits as set forth in Section 1 and Section 2 above and
(ii) any vested benefits under the Company’s 401(k) Plan.




3.     Execution of this Agreement. Marvin Rush understands and agrees that he
will not receive the payments and/or benefits specified in Section 2 above
unless (a) he executes this Agreement, (b) this Agreement becomes effective
pursuant to Section 5 below, and (c) he fulfills all of his promises contained
in this Agreement (including Exhibit A hereto). Marvin Rush acknowledges and
agrees that (i) the payments described above are in full satisfaction of all
amounts payable to Marvin Rush, (ii) Marvin Rush is entitled to no other
severance payments, benefits or amounts under any other employment or severance
plan, agreement or arrangement, or otherwise, including, without limitation, the
Rush Enterprises, Inc. Executive Transition Plan (the “Executive Transition
Plan”), and (iii) Marvin Rush’s participation in each such plan, agreement or
arrangement is terminated with no further rights with respect thereto.
Notwithstanding anything in this Section 3 to the contrary, Marvin Rush is
entitled to any vested benefits under the Company’s 401(k) Plan. Marvin Rush
further acknowledges that the payments described in Section 2 above are not
required by the Company policies and procedures and constitute value to which
Marvin Rush is not already entitled.




4.     Consideration Period. Because the arrangements discussed in this
Agreement affect important rights and obligations, Marvin Rush is advised to
consult with an attorney before agreeing to the terms set forth herein. Marvin
Rush has twenty-one (21) days from May 10, 2013 within which to consider this
Agreement, and Marvin Rush may take as much of that time as Marvin Rush wishes
before signing. If Marvin Rush decides to accept the benefits offered herein,
Marvin Rush must sign this Agreement on or before the expiration of the 21-day
period and return it promptly to the attention of Derrek Weaver at Rush
Enterprises, Inc., 555 IH-35 South, Suite 500, New Braunfels, Texas 78130,
Facsimile: (830) 626-5307. Marvin Rush and the Company agree that any changes
negotiated by the parties shall not re-start the consideration period.




5.     Revocation. Marvin Rush may revoke this Agreement for a period of seven
(7) calendar days following the day that Marvin Rush signs this Agreement. If
Marvin Rush decides to revoke this Agreement, Marvin Rush must deliver to the
Company (at the addressed set forth above in Section 4) a signed notice of
revocation stating Marvin Rush’s intention to revoke the Agreement on or before
the last day of this seven-day period. No rights or obligations contained in
this Agreement shall become enforceable before the end of the seven-day
revocation period. Upon delivery of a timely notice of revocation to the
Company, this Agreement shall be canceled and void, and neither Marvin Rush nor
the Company shall have any rights or obligations arising under it. This
Agreement shall become effective on the eighth (8th) day after it is signed (the
“Effective Date”) if it has not been timely revoked by Marvin Rush as described
above. No payments under Section 2 shall be payable prior to the Effective Date.
Any payments that become due and would have been paid between Marvin Rush’s
Retirement-Transition Date and the Effective Date shall be paid on the first
normal payroll date after the Effective Date.




6.     General Release of Claims.




a.     In consideration of this arrangement stated above, Marvin Rush releases
and waives all claims for loss, damage or injury arising from or relating to the
following (each, a “Claim”): (i) the employment of Marvin Rush by the Company
including the cessation of employment, (ii) employment discrimination in
violation of the Age Discrimination in Employment Act, (iii) employment
discrimination in violation of Title VII of the Civil Rights Act of 1964, (iv)
other violations of federal, state or local statutes, ordinances, regulations,
rules, decisions or laws, (v) retaliation under the whistleblower provisions of
Section 806 of the Sarbanes Oxley Act of 2002 or any other anti-retaliation law,
(vi) failure to act in good faith and deal fairly, (vii) injuries, illness or
disabilities, (viii) exposure to toxic or hazardous materials, (ix) stress,
anxiety or mental anguish, (x) discrimination on the basis of sex, race,
religion, national origin or another basis, (xi) sexual harassment, (xii)
defamation, (xiii) breach of an expressed or implied employment contract, (xiv)
compensation or reimbursement, (xv) unfair employment practices, and (xvi) any
act or omission by or on behalf of the Company.

 

b.     The Claims released and waived by Marvin Rush are those arising before
the Effective Date, whether known, suspected, unknown or unsuspected, and
include: (i) those for reinstatement, (ii) those for actual, consequential,
punitive or special damages, (iii) those for attorneys’ fees, costs, experts’
fees and other expenses of investigating, litigating or settling Claims, and
(iv) those against the Company and/or the Company’s subsidiaries, affiliates,
employees, officers, directors, agents and contractors.

 

 
 

--------------------------------------------------------------------------------

 

 


c.     Marvin Rush does not release or waive (i) any rights that may not by law
be waived, (ii) Marvin Rush’s right to recovery under health, life or disability
policies covering Marvin Rush, or (iii) the right to recovery for breach of this
Agreement by the Company.

 

d.     Marvin Rush agrees to not sue the Company for any released Claim.




7.     Indemnification and Professional Insurance. Marvin Rush is entitled to
indemnification against all losses and expenses (including reasonable attorneys’
fees and expenses) in connection with any claim arising out of or related to his
services as an employee, officer or director (including Chairman Emeritus) of
the Company and its subsidiaries to the fullest extent of coverage permitted any
employee or officer under the terms of the Company’s Amended and Restated
Bylaws, the Company’s Restated Articles of Incorporation, the Company’s
insurance plan contracts (including both Directors and Officers insurance
coverage) and his indemnification agreement with the Company. During his term as
Chairman Emeritus, or other service on the Board, the Company will include
Marvin Rush under its Directors and Officers insurance coverage.




8.     Restrictive Covenants.




a.     In consideration of this arrangement stated above, which is agreed to be
in substitution for consideration described in the Executive Transition Plan and
provided to Marvin Rush at his retirement even though not otherwise required
under the Executive Transition Plan, Marvin Rush agrees to continue to abide by
the confidentiality and post-employment restrictive convents set forth in, and
for the duration thereof as is set forth in, Exhibit A of this Agreement, which
are the same confidentiality and post-employment restrictive convents that were
set forth on Exhibit B of said Executive Transition Plan. The consideration
received in connection with Marvin Rush’s participation in the Executive
Transition Plan in the past and under this Agreement are acknowledged to be for
the purpose of protecting and furthering the goodwill of the Company, including,
but not limited to, Secret and Confidential Information. For purposes of Exhibit
A, the terms (i) “Participant” as used therein shall mean Marvin Rush, (ii)
“Plan” as used therein shall mean this Agreement, and (iii) “Deemed Severance
Period” as used therein shall mean forty-eight (48) months following the
Retirement-Transition Date.

 

b.     The Company and Marvin Rush both acknowledge that it is intended that, to
the extent any restriction in this Agreement, including this Section 8 and
Exhibit A hereto, is found to be overbroad, a court may modify it and enforce it
to the fullest extent allowed by law.




9.     Injunctive Relief. Marvin Rush acknowledges that he has rendered services
to the Company that are of a special and unusual character and that have a
unique value to the Company, the loss of which cannot adequately be compensated
by damages in an action at law. Marvin Rush further acknowledges that any breach
of the terms of this Agreement, including, without limitation, Section 8 above
and Exhibit A hereto, would result in material damage to the Company, although
it might be difficult to establish the monetary value of the damage. Marvin Rush
therefore agrees that the Company, in addition to any other rights and remedies
available to it, shall be entitled to obtain an immediate injunction (whether
temporary or permanent) from any court of appropriate jurisdiction in the event
of any such breach thereof by Marvin Rush, or threatened breach which the
Company in good faith believes will or is likely to result in irreparable harm
to the Company. The existence of any claim or cause of action by Marvin Rush
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of Marvin Rush’s
agreement under this Section 9, Section 8 above, and Exhibit A hereto.




10.     Public Filings and Publicity. The Company shall make such filings with
the Securities and Exchange Commission as shall be required by law, and shall
issue a press release announcing Marvin Rush’s retirement and transition to his
new role as Chairman Emeritus. The form of such filings and any press releases
shall be determined by the Company in its reasonable discretion, but the Company
will consult with Marvin Rush and share any applicable filings or releases
related to the announcement of his retirement with him prior to their filing or
release.

 

 
 

--------------------------------------------------------------------------------

 

 




11.     Governing Law and Interpretation. This Agreement shall be governed by
and conformed in accordance with the laws of the State of Texas without regard
to its conflict of laws provision. In the event Marvin Rush breaches any
provision of this Agreement, Marvin Rush and the Company affirm that the Company
may institute an action to specifically enforce any term or terms of this
Agreement. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding Section 8 above and Exhibit A hereto, such provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.




12.     No Admission of Wrongdoing. The parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by either party
of any liability or unlawful conduct of any kind.




13.     Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of Marvin Rush and the Company.




14.     Not a Contract of Employment. The terms and conditions of this Agreement
shall not be deemed to constitute a contract of employment between Marvin Rush
and the Company. Nothing in this Agreement shall be deemed to give Marvin Rush
the right to be retained in the employ or other service of the Company.




15.     Section 409A.




a.     In order to ensure compliance with Section 409A of the Internal Revenue
Code of 1986, and the regulations and guidance promulgated thereunder (“Section
409A”), the provisions of this Section 15 will in all cases govern over any
contrary or conflicting provision in this Agreement.

 

b.     It is the intent of this Agreement to comply with the requirements of
Section 409A. This Agreement and any ambiguities in this Agreement will be
interpreted and administered to comply with these requirements. The parties
intend that no payment pursuant to this Agreement shall give rise to any adverse
tax consequences to either party pursuant to Section 409A; however, Marvin Rush
acknowledges that the Company does not guarantee any particular tax treatment
and that he is solely responsible for any taxes owed as a result of payments
made pursuant to this Agreement.

 

c.     Consistent with the requirements of Section 409A, to the extent that any
reimbursement or in-kind benefit provided to Marvin Rush under Section 2 is
taxable, unless stated otherwise (i) reimbursements and in-kind benefits will be
provided only for the periods expressly provided in Section 2, (ii) the expenses
eligible for reimbursement or the in-kind benefits provided in any given
calendar year will not affect the expenses eligible for reimbursement or the
in-kind benefits provided in any other calendar year, (iii) the reimbursement of
an eligible expense must be made no later than the last day of the calendar year
following the calendar year in which the expense was incurred, and (iv) the
right to reimbursements or in-kind benefits cannot be liquidated or exchanged
for any other benefit.

 

d.     With respect to payments payable under Section 2, each payment that may
be subject to Section 409A is considered a separate payment within the meaning
of the final regulations under Section 409A.




16.     Entire Agreement. This Agreement (including Exhibit A hereto) sets forth
the entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties. Marvin Rush and the Company
agree that Exhibit A is incorporated by reference into and made a part of this
Agreement for all purposes. Marvin Rush acknowledges that he has not relied on
any representations, promises, or agreements of any kind made to him in
connection with his decision to accept this Agreement, except for those set
forth in this Agreement. No provisions of this Agreement are intended, nor shall
be interpreted, to provide or create any third party beneficiary rights or any
other rights of any kind in any person or entity not a party hereto unless
specifically provided otherwise herein.




[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 
 

 

MARVIN RUSH HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT. MARVIN RUSH AGREES THAT HE HAS
READ THIS AGREEMENT, UNDERSTANDS IT, AND AGREES TO ITS TERMS AND CONDITIONS
FREELY AND VOLUNTARILY.




HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN SECTION 2 ABOVE, MARVIN RUSH FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS, KNOWN OR UNKNOWN, THAT HE HAS AGAINST THE COMPANY.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Retirement and Transition Agreement as of the date set forth below:




 






 

RUSH ENTERPRISES, INC.

 

 

 

By:

/s/ W. M. “Rusty” Rush

 

 

W. M. “Rusty” Rush

 

 

President and Chief Executive Officer

 

 

 

Date:

May 20, 2013






 




I have carefully read the above Retirement and Transition Agreement, understand
the meaning and intent thereof, and voluntarily agree to its terms this 20th day
of May, 2013.






/s/ W. Marvin Rush

 

W. Marvin Rush

 



 
 

--------------------------------------------------------------------------------

 

 




EXHIBIT A




Confidentiality and Post-Employment Restrictive Covenants




This Exhibit A contains the confidentiality and post-employment restrictive
covenants referenced in the Plan to which this Exhibit A is annexed. This
Exhibit A is a part of and will be interpreted in accordance with and otherwise
subject to the provisions of the Plan. The payments and benefits provided to a
participating employee (a “Participant”) under the Plan are expressly
conditioned upon continuing compliance with the covenants set forth herein and
the provisions hereof.




1.     Access to Secret and Confidential Information. The Company has furnished
and shall furnish to the Participant Secret and Confidential Information.
“Secret and Confidential Information” includes, without limitation, the
Company’s technical and business information, whether patentable or not, which
is of a confidential, trade secret or proprietary character, and which is either
developed by the Participant alone, with others or by others; lists of
customers; identity of customers; identity of prospective customers; contract
terms; bidding information and strategies; pricing methods or information;
computer software; computer software methods and documentation; hardware; the
Company’s methods of operation; the procedures, forms and techniques used in
servicing accounts; and other information or documents that the Company requires
to be maintained in confidence for the Company’s continued business success.




2.     Non-Disclosure of Secret and Confidential Information. In consideration
of being admitted to the Plan and as a condition of receiving and retaining
payments or benefits thereunder, the Participant shall not during the period of
Participant’s employment with the Company or at any time thereafter, disclose to
anyone, including, without limitation, any person, firm, corporation, or other
entity, or publish, or use for any purpose, any Secret and Confidential
Information, except as properly required in the ordinary course of the Company’s
business or as directed and authorized by the Company.




3.     Duty to Return Company Documents and Property. Upon Participant’s
retirement from the Company (including also from his service as Chairman
Emeritus or other Board service), or other termination of his employment or
Board service for any reason whatsoever, Participant shall immediately return
and deliver to the Company any and all papers, books, records, documents,
memoranda and manuals, e-mail, electronic or magnetic recordings or data,
including all copies thereof, belonging to the Company or relating to its
business, in Participant’s possession, whether prepared by Participant or
others. If at any time after his retirement or other termination of employment,
Participant determines that he has any Secret and Confidential Information in
his possession or control, Participant shall immediately return to the Company
all such Secret and Confidential Information in Participant’s possession or
control, including all copies and portions thereof.




4.     Disclosure. While he or she is employed with the Company, Participant
shall promptly disclose to the Company all ideas, inventions, computer programs,
and discoveries, whether or not patentable or copyrightable, which Participant
may conceive or make, alone or with others, during Participant’s employment,
whether or not during working hours, and which directly or indirectly:




(a)     relate to matters within the scope, field, duties or responsibility of
Participant’s employment with the Company;




(b)     are based on the Participant’s knowledge of the actual or anticipated
business or interest of the Company; or




(c)     are aided by the use of time, materials, facilities or information of
the Company.




Participant assigns to the Company, without further compensation, all rights,
titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world. Participant recognizes that all
ideas, inventions, computer programs and discoveries of the type described
above, conceived or made by Participant alone or with others within one year
after termination of employment (voluntary or otherwise), are likely to have
been conceived in significant part either while employed by the Company or as a
direct result of knowledge Participant had of proprietary information.
Accordingly, Participant agrees that such ideas, inventions or discoveries shall
be presumed to have been conceived during Participant’s employment with the
Company, unless and until the contrary is clearly established by the
Participant.

 

 
 

--------------------------------------------------------------------------------

 

 




5.     Inventions. Any and all writings, computer software, inventions,
improvements, processes, procedures and/or techniques that Participant may make,
conceive, discover, or develop, either solely or jointly with any other person
or persons, at any time during the term of his or her employment, whether at the
request or upon the suggestion of the Company or otherwise, which relate to or
are useful in connection with any business now or hereafter carried on or
contemplated by the Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of the Company.
Participant shall take all actions necessary so that the Company can prepare and
present applications for copyright or Letters Patent therefor, and can secure
such copyright or Letters Patent wherever possible, as well as reissue renewals,
and extensions thereof, and can obtain the record title to such copyright or
patents. Participant shall not be entitled to any additional or special
compensation or reimbursement regarding any such writings, computer software,
inventions, improvements, processes, procedures and techniques. Participant
acknowledges that the Company from time to time may have agreements with other
persons or entities which impose obligations or restrictions on the Company
regarding inventions made during the course of work thereunder or regarding the
confidential nature of such work. Participant shall be bound by all such
obligations and restrictions and take all action necessary to discharge the
obligations of the Company.




6.     Non-Solicitation and Non-Competition Restrictions. To protect Secret and
Confidential Information, and in the event of Participant’s termination of
employment for any reason whatsoever, whether by Participant or the Company, the
Participant will be subject to the following restrictive covenants as a further
condition of his or her participation in the Plan and entitlement to receive and
retain any payments or benefits under the Plan.




(a)     Non-Competition. For so long as the Participant is employed by the
Company and during the Deemed Severance Period applicable to such Participant,
the Participant shall not, without the prior written consent of the Company:




(1)     personally engage in Competitive Activities (as defined below); or




(2)     work for, own, manage, operate, control, or participate in the
ownership, management, operation, or control of, or provide consulting or
advisory services to, any person, partnership, firm, corporation, institution or
other entity engaged in Competitive Activities, or any company or person
affiliated with such person or entity engaged in Competitive Activities;




provided that the Participant’s purchase or holding, for investment purposes, of
securities of a publicly traded company shall not constitute “ownership” or
“participation in the ownership” for purposes of this paragraph so long as such
equity interest in any such company is less than a controlling interest.




(b)     Competitive Activities. For purposes hereof, “Competitive Activities”
means activities relating to products or services of the same or similar type as
the products or services (1) which are sold (or, pursuant to an existing
business plan, will be sold) to paying customers of the Company, and (2) for
which the Participant has responsibility to plan, develop, manage, market,
oversee or perform, or had any such responsibility within the Participant’s most
recent 24 months of employment with the Company. Notwithstanding the previous
sentence, an activity shall not be treated as a Competitive Activity if the
geographic marketing area of the relevant products or services does not overlap
with the geographic marketing area for the applicable products and services of
the Company. The Company understands that Participant currently owns (and may in
the future own) interests in automobile dealerships and banks. Without limiting
the generality of the foregoing, it is agreed that automobile dealerships
(including such dealerships that sell Class 1 through Class 3 trucks, but not
Class 4 through Class 8 trucks) and banking are not “Competitive Activities”
within the meaning of this Exhibit A, and that Participant is free to engage in
such activities.




(c)     Interference With Business Relations. For so long as the Participant is
employed by the Company and during the Deemed Severance Period applicable to
such Participant, the Participant shall not, without the prior written consent
of the Company:

 

 
 

--------------------------------------------------------------------------------

 

 


(1)     recruit, induce or solicit any employee or officer, directly or
indirectly, of the Company for employment or for retention as a consultant or
service provider;




(2)     hire or participate (with another person or entity) in the process of
hiring (other than for the Company) any person who is then an employee or
officer of the Company, or provide names or other information about any
employees of the Company or an Affiliate to any person or entity, directly or
indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;




(3)     interfere, directly or indirectly, with the relationship of the Company
or an Affiliate with any of its employees, agents, or representatives;




(4)     solicit or induce, or in any manner attempt to solicit or induce,
directly or indirectly, any client, customer, or prospect of the Company (1) to
cease being, or not to become, a customer of the Company, or (2) to divert any
business of such customer or prospect from the Company; or




(5)     otherwise interfere with, disrupt, or attempt to interfere with or
disrupt, the relationship, contractual or otherwise, between the Company and any
of its customers, clients, prospects, suppliers, consultants, employees, agents,
or representatives.




(d)     Deemed Severance Period. For purposes hereof, “Deemed Severance Period”
means:




(1)     forty-eight (48) months, with respect to any Participant who is
initially entitled to receive four (4) times the Participant’s current Base
Salary pursuant to Section 5(d) or Section 6(d) of the Plan following such
Participant’s separation from employment with Company;




(2)      twenty-four (24) months, with respect to any Participant who is
entitled to receive two (2) times the Participant’s current Base Salary pursuant
to Section 6(d) of the Plan following such Participant’s separation from
employment with Company;




(3)     twelve (12) months, with respect to any Participant who is entitled to
receive one (1) times the Participant’s current Base Salary pursuant to Section
5(d) of the Plan following such Participant’s separation from employment with
Company; and




(4)     six (6) months, with respect to any Participant who is entitled to
receive one-half (1/2) times the Participant’s current Base Salary pursuant to
Section 5(d) or Section 6(d) of the Plan following such Participant’s separation
from employment with Company.




7.     Reformation. If a court concludes that any time period or the geographic
area specified in Section 6 above are unenforceable, then the time period will
be reduced by the number of months, or the geographic area will be reduced by
the elimination of the overbroad portion, or both, so that the restrictions may
be enforced in the geographic area and for the time to the fullest extent
permitted by law.




8.     Tolling. If Participant violates any of the restrictions contained in
Section 6, the restrictive period will be suspended and will not run in favor of
Participant from the time of the commencement of any violation until the time
when the Participant cures the violation to the Company’s satisfaction.




9.     Remedies. It is intended that, in view of the nature of the Company’s
business, the restrictions contained in this Exhibit A shall be considered
reasonable and necessary to protect the Company’s legitimate business interests
and that any violation of these restrictions would result in irreparable injury
to the Company. In the event of a breach or a threatened breach by Participant
of any restrictive covenant contained herein, the Company shall be entitled to a
temporary restraining order and injunctive relief restraining Participant from
the commission of any breach, and to recover the Company’s attorneys’ fees,
costs and expenses related to the breach or threatened breach. Nothing contained
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any breach or threatened breach, including, without
limitation, the restoration and other remedies specified in the Plan and/or the
recovery of money damages, attorneys’ fees, and costs. These covenants and
restrictions shall each be construed as independent of any other provisions in
the Plan, and the existence of any claim or cause of action by Participant
against the Company, whether predicated on the Plan or otherwise, shall not
constitute a defense to the enforcement by the Company of such covenants and
restrictions.

 

 
 

--------------------------------------------------------------------------------

 

 




10.     Severability. Should a court determine that any section, paragraph or
sentence, or any portion of a section, paragraph or sentence of this Exhibit A
is invalid, unenforceable, or void, this determination shall not have the effect
of invalidating or validating the remainder of the section, paragraph, sentence
or any other provision of this Exhibit A. Further, it is intended that the court
should construe the Plan and this Exhibit A by limiting and reducing it only to
the extent necessary to be enforceable under then applicable law.




11.     Future Employment. If a Participant seeks or is offered employment by
any other company, firm, or person during the Deemed Severance Period applicable
to such Participant, the Participant shall provide a copy of this Exhibit A to
the prospective employer before accepting employment with that prospective
employer.




12.     Applicable Law. This Exhibit A and all rights hereunder shall be
governed and in accordance with ERISA, and to the extent not preempted by
federal law, with the laws of the State of Texas.




 